IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DERRICK SMITH,                          §
                                          §   No. 276, 2021
        Defendant Below,                  §
        Appellant,                        §
                                          §
        v.                                §   Court Below–Superior Court
                                          §   of the State of Delaware
  STATE OF DELAWARE,                      §
                                          §   Cr. ID No. 1101020846 (N)
        Plaintiff Below,                  §
        Appellee.                         §

                           Submitted: October 15, 2021
                            Decided: November 4, 2021


                                       ORDER

      It appears to the Court that, on September 29, 2021, the Senior Court Clerk

issued a notice, sent by certified mail, directing the appellant, Derrick Smith, to show

cause why his appeal should not be dismissed for his failure to pay the Supreme

Court filing fee or filing a motion to proceed in forma pauperis. The appellant

received the notice, as evidenced by the return receipt filed with this Court on

October 4, 2021. A timely response to the notice to show cause was due on or before

October 14, 2021. To date, Smith has not paid the Supreme Court filing fee, filed a

motion to proceed in forma pauperis, or responded to the notice to show cause.

Dismissal of this action is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ Tamika R. Montgomery-Reeves
                                          Justice




                                       2